DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita
et al. (JP H10286687 A, hereinafter Kinoshita) in view of Kato (US 7213316 B2) and Shikayama et al. (KR 20110018835 A, hereinafter Shikayama).
Regarding claim 1, Kinoshita discloses a work processing apparatus (Para. 0001, line 2, “…laser clad processing apparatus…”) including a work table (Abstract, line 6, “…the rotation table 5…”) arranged facing a processing head (Abstract, lines 5-6, “…the target is irradiated with the laser beam…”) configured to perform processing for a work piece and configured to hold the work piece (Para. 0013, lines 3-4, “…irradiating a laser to the bubble sheet portion, a mounting table for holding the cylinder head at a predetermined position…”), 
a table displacement mechanism configured to displace the work table in a direction perpendicular to an arrangement direction of the processing head (Page 5, last Para., lines 2-4, “The Y-axis servomotor 11 and the X-axis servomotor 16 are controlled to move the cylinder head 22 to an arbitrary position and an arbitrary direction in the XY plane.”), 
a table displacement mechanism drive apparatus configured to generate drive force for driving the table displacement mechanism (Page 6, Para. 6, lines 4-5, “The X-axis motor 16 and the Y-axis motor 11 are moved so that the valve hole axis…”, where the servomotors are the drive mechanisms that cause the mounting table to move), 
a table rotary drive apparatus configured to support the work table and the table displacement mechanism (Fig. 4, where the rotating device for the mounting table is underneath the X and Y axis servomotors, meaning that the rotating device supports the mounting table) such that the work table and the table displacement mechanism are integrally rotatably drivable (Fig. 4, where the rotation device is underneath the X and Y servomotors, meaning that the X and Y planes will inherently be rotated when the rotation device is activated), and 
a control apparatus configured to control actuation of each of the table displacement mechanism drive apparatus and the table rotary drive apparatus (Page 5, last Para., lines 1-2, “The rotation servomotor 4, the Y-axis servomotor 11, the X-axis servomotor 16 and the oscillating motor 24 are connected to a control device (not shown) and are controlled in a unified manner.”).
Kinoshita does not disclose:
comprising: a drive source displacement apparatus configured to cause the table displacement mechanism drive apparatus to approach or separate from the table displacement mechanism to connect the table displacement mechanism drive apparatus to the table displacement mechanism or disconnect the table displacement mechanism drive apparatus from the table displacement mechanism.
However, Kato discloses, in the similar field of rotating work tables for processing work pieces, a displacement mechanism for separating the drive apparatus from the work table (Page 35, Section 4, lines 51-53, “…the drive source disposed in the processing area can be disconnected from the rotating table apparatus.”, where when the disconnection occurs, no wires can be tangled as there are no wires present between the connection to begin with ). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the rotation drive system in Kinoshita with the ability to have rotation drive apparatus to be separable and attachable as taught by Kato.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of not having motive force supply path members, such as electric lines, be tangled within the drive system and to have the benefit of allowing the drive source to be disconnected when moving the rotating table apparatus to different processing areas, as stated by Kinoshita, Page 36, Section 5, lines 1-16, “It is also possible for the drive source to be disconnected from the rotating table apparatus when it is carried into and away from the processing area. Consequently, tangling of the motive-force supply-path member, such as the power cable, for supplying motive force such as electrical power to the drive source can be effectively prevented.”.
Furthermore, Shikayama discloses, in the field of drive source displacement, a mover system on a guide rail to provide a mechanism for moving objects to cause connections or disconnections (Page 4, Para. 7, lines 1-2, “…the position of the mover 10 is controlled based on the information of the position obtained from the encoder head 30, position control is also possible.”, where the mover is a linear motion motor system which is the drive source for causing positioning changes). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the separable and connectable rotation drive system in modified Kinoshita with the precision control along a guide rail as taught by Shikayama.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having precise position control along a sliding rail, which would allow the user to control the location of the rotor and the driven rotation shaft from Kato, as stated by Shikayama, Page 4, Para. 7, lines 2-3, “That is, smooth running and precise positioning can be realized in all tracks consisting of a linear track and an arc track.”.
	Regarding claim 6, modified Kinoshita teaches the apparatus according to claim 1, as set forth above.
Modified Kinoshita does not disclose:
further comprising: a table-side inputter/outputter provided at the table rotary drive apparatus to input/output at least one of a hydraulic pressure, a pneumatic pressure, power, or an electrical signal; 
a body-side inputter/outputter configured to input the at least one of the hydraulic pressure, the pneumatic pressure, the power, or the electrical signal to the table-side Page 3 of 5inputter/outputter or output the at least one of the hydraulic pressure, the pneumatic pressure, the power, or the electrical signal from the table-side inputter/outputter; and 
an inputter/outputter displacement apparatus configured to cause the body-side inputter/outputter to approach or separate from the table-side inputter/outputter to connect the body-side inputter/outputter to the table-side inputter/outputter or disconnect the body-side inputter/outputter from the table-side inputter/outputter.
However, Kato discloses an outputter located on the rotating table apparatus (Page 40, Section 13, lines 27-31, “…The rotating table apparatus 21 is provided with a substantially columnar table 23 that can rotate while holding a workpiece W, an input shaft 41 to which a rotational drive force for rotating the table 23 is input…”, where the rotating table apparatus has an input shaft 41 that is the outputter which receives the rotational power from the motor), an inputter that provides rotational power located on the side of the rotating table apparatus (Claim 1, lines 62-64, “…a drive source in the form of a motor for inputting said drive force when connected to said rotating table apparatus…”, where the drive source is a motor to provide rotational power and is the inputter), and the ability for the inputter and outputter to approach or separate from each other (Fig. 24, the workpiece W receives a detachable/attachable motor, where the two components are located on different platforms). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the detachable rotation drive system in modified Kinoshita to include the input and output devices capable of transferring rotational power as taught by Kato.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of not having motive force supply path members, such as electric lines, be tangled within the drive system and to have the benefit of allowing the drive source to be disconnected when moving the rotating table apparatus to different processing areas, as stated by Kinoshita, Page 36, Section 5, lines 1-16, “It is also possible for the drive source to be disconnected from the rotating table apparatus when it is carried into and away from the processing area. Consequently, tangling of the motive-force supply-path member, such as the power cable, for supplying motive force such as electrical power to the drive source can be effectively prevented.”.
	Regarding claim 7, modified Kinoshita teaches the apparatus according to claim 1, as set forth above, discloses wherein the control apparatus controls, when stopping rotary drive of the work table rotatably driven by the table rotary drive apparatus (Inherently disclosed in Kinoshita, Page 5, last Para., lines 1-2, “The rotation servomotor 4, the Y-axis servomotor 11, the X-axis servomotor 16 and the oscillating motor 24 are connected to a control device (not shown) and are controlled in a unified manner.”).
Modified Kinoshita does not disclose:
 actuation of the table rotary drive apparatus such that a portion of the table displacement mechanism connected to the table displacement mechanism drive apparatus is stopped at a position facing a portion of the table displacement mechanism drive apparatus connected to the table displacement mechanism.
However, Kato discloses the table rotary drive apparatus and the table displacement mechanism or the input and output of the rotational devices as both located on the same axis through a guide rail, meaning that the two devices will inherently be facing one another when attached or detached (Page 46, Section 26, lines 14-29, “It should be noted that X-direction movement of the rotating table apparatus 2021 within the processing area Al is achieved through a slide guide 2018 that is disposed in the X direction on the upper surface of a base 2017 of the processing area A1.”, where the motor and the receiver for the motor are located on the same guide rail and inherently will be facing each other when the rotation is stopped, regardless if the motor is attached or detached). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the detachable rotation drive system in modified Kinoshita with having both devices be aligned on the same guide rail as taught by Kato.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of the benefits of a slide guide, which include fixing the direction for the motor to enter through slide guides, which prevents movement in other axes and can improve the connection between the motor and receiver units, as stated by Kato, Page 46, Section 26, line 18, “…slide guide 2018 that is disposed in the X direction…”.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita
et al. (JP H10286687 A, hereinafter Kinoshita) in view of Kato (US 7213316 B2) and Shikayama et al. (KR 20110018835 A, hereinafter Shikayama) in further view of Wang (CN 105397239 A).
Regarding claim 2, modified Kinoshita teaches the apparatus according to claim 1, as set forth above.
Modified Kinoshita does not disclose:
wherein the table rotary drive apparatus further supports a weight holding tool such that the weight holding tool is rotatably drivable, and Page 2 of 5the weight holding tool holds a counter weight on an opposite side of a rotation center axis of the table rotary drive device apparatus from a position of the work table.  
However, Wang discloses, in the similar field of a rotational plane with balancing weights, a rotary device that supports a counterweight plate (Page 5, Para. 5, lines 1-4, “…rotary device…the counterweight plate 602 provided with a movable balance weight 601…”) and where the counterweight can be installed on the opposite side of a rotation center axis as the counterweight can be moved (Page 5, Para. 5, lines 5-6, “…the counterweight block 601 move oppositely along the rolling slide rail installed on the revolving arm.”, where the counterweight can be moved). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the rotation table in modified Kinoshita to include counterweights as taught by Wang.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage from the movable counterweight on a rotary device design to provide adjustable balance to rotation, as stated by Wang, Claim 2, line 8, “…rotation part to balance, a balanced weight position happen change too.”.
	Regarding claim 3, modified Kinoshita teaches the apparatus according to claim 2, as set forth above, discloses further comprising: a weight displacement mechanism configured to displace the weight holding tool in a radial direction with respect to the rotation center axis of the table rotary drive apparatus (Inherently disclosed in teaching from Wang, Page 5, Para. 5, lines 5-6, “…the counterweight block 601 move oppositely along the rolling slide rail installed on the revolving arm.”, from Fig. 6, the sliding of the counterweight would be radial from the motor 612).
	Regarding claim 4, modified Kinoshita teaches the apparatus according to claim 3, as set forth above.
Modified Kinoshita does not disclose:
wherein the weight displacement mechanism is driven by the table displacement mechanism drive apparatus.
However, Wang discloses the counterweight connected to a motor, where the counterweight is movable (Claim 2, lines 3-4, “…a counterweight connected with plate, motor…”, where the counterweight is located on a rail and is movable). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the X and Y axis servomotors in modified Kinoshita to drive the movable counterweights as taught by Wang.
Regarding the use of motors to move a counterweight, it is the Examiner’s position that it would be obvious to one of ordinary skill in the art to use the X and Y axis servomotors from Kinoshita to move the counterweight as taught in Wang. Kinoshita already contains rails and motors to slide the mounting table, while Wang also has rails and motors to slide a counterweight. The benefit of adding a counterweight is described in Wang to allow for balanced weight for rotation, where other benefits include reducing vibration due to imbalances in rotating assemblies (https://en.wikipedia.org/wiki/Counterweight). Thus, there are benefits to adding counterweights to rotating systems and there would be reasonable expectations for success in using a servomotor to move a counterweight along a rail as it was shown in Wang to be possible.  
	Regarding claim 5, modified Kinoshita teaches the apparatus according to claim 3, as set forth above, discloses wherein the weight holding tool (Inherently disclosed in teaching from Wang, Fig. 6, where the rotating device 612 is underneath the counterweight rail) is arranged between the table rotary drive apparatus and the work table (Inherently disclosed in modified Kinoshita, where in Kinoshita Fig. 4, the X and Y rails are located below the mounting plate, where with the teaching from Wang, a counterweight would be added to the X and Y rails).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
05/17/2022
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761